ORDER
The Disciplinary Review Board on September October 11, 1996, having filed with the Court its decision concluding that as a matter of reciprocal discipline based on discipline imposed in the State of Alaska for his conduct in two matters, IRWIN RAVIN of HOMER, ALASKA, who was admitted to the bar of this State in 1966, should be suspended from the practice of law for a period of six months, and good cause appearing;
It is ORDERED that IRWIN RAVIN is hereby suspended from the practice of law for a period of six months, effective immediately, and until the further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*281ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.